                  Case 1:20-cv-01511-DAD Document 7 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   SARITA WETZEL,                                  No. 1:20-cv-1511-NONE-SAB

12                    Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS AND DISMISSING
13           v.                                      ACTION FOR LACK OF JURISDICTION
                                                     AND FAILURE TO COMPLY WITH COURT
14   COMMISSIONER OF SOCIAL                          ORDER
     SECURITY,
15                                                   (Doc. Nos. 1, 4, 6)
                      Defendant.
16

17          Sarita Wetzel (“plaintiff”), proceeding pro se and in forma pauperis, filed this action

18 seeking judicial review of the denial of disability benefits pursuant to the Social Security Act.

19 The matter was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

20 and Local Rule 302.

21          On December 14, 2020, the magistrate judge filed a findings and recommendations

22 recommending that this action be dismissed for lack of jurisdiction and failure to comply with a

23 court order. The findings and recommendations were served on plaintiff and contained notice

24 that any objections were to be filed within thirty days from the date of service. The period for

25 filing objections has passed and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of this case. Having carefully reviewed the entire file, the court finds the

28 findings and recommendations to be supported by the record and by proper analysis.


                                                     1
               Case 1:20-cv-01511-DAD Document 7 Filed 01/21/21 Page 2 of 2


 1        Accordingly,

 2        1.      The findings and recommendations, filed December 14, 2020 (Doc. No. 6), are

 3                ADOPTED IN FULL;

 4        2.      This action is DISMISSED for lack of jurisdiction and failure to comply with the

 5                November 5, 2020 order; and

 6        3.      The Clerk of the Court is DIRECTED to assign a district judge for the purposes of

 7                closure and then to close this matter.

 8
     IT IS SO ORDERED.
 9

10     Dated:    January 21, 2021
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
